As filed with the Securities and Exchange Commission on 12/09/2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: March 31, 2012 Date of reporting period: September 30, 2011 Item 1. Reports to Stockholders. Dear fellow shareholder: Once again, the economy seemed to be on everyone’s mind from April 1, 2011 to September 30, 2011, the period covered in this report.It seems safe to say that most of us are close to someone who has lost a job, been unable to sell a home, experienced a decline in business or has been personally affected in some way by the sluggish economy. It’s frustrating and disappointing to be stuck in an economic whirlpool that continues to grip the country and the world. Good start, poor finish . It was equally frustrating to watch market performance during this six-month period, which seemed like a dance of one step forward, two steps back.At the end of April, we were buoyed by returns in the black for The Teberg Fund and the major indexes. At this point, the Fund’s one-month return of 2.03% lagged the 2.96% return of the S&P 500® Index, its benchmark, and the 4.13% return of the Dow Jones Industrial Average (Dow).These are the days that require patience and discipline for a conservative portfolio manager like me and for investors in general. It’s tough to be left behind as the market moves ahead.As is often the case though, slow and steady pays off and we were rewarded for staying on our more cautious path in the other five months of the period as the indexes slipped farther into the red than we did.Some of the events responsible for dragging the market down during the period were fears of a “double-dip” recession, the Federal Reserve lowering its outlook for growth for the remainder of 2011, partisan wrangling over raising the debt ceiling, an unprecedented downgrade of the United States government’s credit rating and global financial crisis in Greece and elsewhere. Another historic period. The period included an historically wild week in August when the Dow had four 400-point swings in a row for the first time in its 115-year history. The most frightening day was August 8 when the Dow dropped 634 points in reaction to the Standard & Poor’s downgrade of the U.S. credit rating.This was its sixth worst point drop ever. The Dow also experienced its longest losing streak since the October 2008 financial crisis with eight consecutive negative sessions in a row. -2- When the dust settled, these were the final numbers for the period ended September 30, 2011: 6 months 1-year 3-year 5-year Since Inception (4/1/02) The Teberg Fund
